           Case 2:15-cv-00927-RFB-VCF Document 104 Filed 05/18/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    MATTHEW P. FEELEY (Bar No. 13336)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-4070 (phone)
6    (702) 486-3773 (fax)
     Email: mfeeley@ag.nv.gov
7
     Attorneys for Defendants
8    James Cox, Dwight Neven,
     Chilton Leach, Cynthia Sablica,
9    Jacob Murphy, Robert Bannister,
     Romeo Aranas, and Linda Adams
10

11

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   ARIE REDEKER,                                       Case No. 2:15-cv-00927-RFB-VCF
15                     Plaintiff,
16    v.                                             STIPULATION AND ORDER TO
                                                              DISMISS
17   STATE OF NEVADA, et al.,
18                     Defendants.
19

20          Defendants, James Cox, Dwight Neven, Chilton Leach, Cynthia Sablica, Jacob

21   Murphy, Robert Bannister, Romeo Aranas, and Linda Adams, by and through counsel,

22   Aaron D. Ford, Nevada Attorney General, and Matthew P. Feeley, Deputy Attorney

23   General, of the State of Nevada, Office of the Attorney General, and Plaintiff Arie

24   Redeker, by and through counsel, Thomas Christensen, Esq. and Dawn Hooker, Esq. of

25   Christensen Law Offices, LLC., hereby stipulate and agree to dismiss the above-captioned

26   matter with prejudice. Each party will bear their own attorney fees and costs. This

27   stipulation is made and based on a Settlement Agreement reached by the parties. The

28   ///



30                                         Page 1 of 2
          Case 2:15-cv-00927-RFB-VCF Document 104 Filed 05/18/20 Page 2 of 2


1    parties further state that they have resolved this matter in its entirety, and that the
2    Court may accordingly close the case and vacate all future proceedings.
3

4    DATED this 18th day of May, 2020.           DATED this 18th day of May, 2020.
5

6    By: /s/ Dawn Hooker                         By: /s/ Matthew P. Feeley
        DAWN HOOKER (Bar No. 7019)                  MATTHEW P. FEELEY (Bar No. 13336)
7       Christensen Law Offices, LLC                Deputy Attorney General
        1000 S. Valley View Blvd.                   Office of the Nevada Attorney General
8       Las Vegas, Nevada 89107                     555 E. Washington Avenue, #3900
        Attorney for Plaintiff                      Las Vegas, Nevada 89101
9                                                   Attorneys for Defendants
10

11

12

13                                              ORDER

14           IT IS SO ORDERED. The matter is DISMISSED WITH PREJUDICE, and the

15   Clerk is directed to close the case and vacate all future proceedings.

16
                                                ________________________________
17                                                  DATED ________________ ___, 2020.
                                                RICHARD  F. BOULWARE, II
18                                              UNITED STATES DISTRICT JUDGE
19                                              DATED this 18th day of May, 2020.

20                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


30                                             Page 2 of 2
